DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 4/29/2020, 3/5/2021, 9/17/2021, and 3/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is object to because:
3.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrases “are described herein,” “For example, according to one embodiment,” and “Other related embodiments are disclosed”. The abstract should not contain “are described herein,” “For example, according to one embodiment,” and “Other related embodiments are disclosed”. These phrases are another way of stating “The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc., all of which should be avoided.  Corrections are required.

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites the limitation “The non-transitory computer-readable storage media of claim 11, wherein the instructions, when executed by the processor, cause the system to perform operations further comprising:” which is rejected under 35 U.S.C. 112(d) to because it does not limit the subject matter from which its dependent claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 17 discloses a “processor”, which according the specification paragraph 541-542 is defined as “system 1016 (and additional instances of an MTS, where more than one is present) and all of their components might be operator configurable using application(s) including computer code to run using a central processing unit such as processor system 1017, which may include an Intel Pentium® processor or the like, and/or multiple processor units”. As a result of the phrase “or the like,” when the term is interpreted by one of ordinary skill in the art, the term can be construed to cover non-statutory embodiments which improperly include network transmission lines (interpreted as wired and wireless transmission), wireless transmission media, signals propagating through space, radio waves, infrared signals, virtual processor etc.  See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18) “A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' … Thus, such a signal cannot be patentable subject matter.”  Therefore, the claimed subject matter fails to fall within one of the four statutory classes.  The examiner suggests amending the claim language to state “hardware processor” in order to explicitly limit the embodiments of the medium to statutory embodiments which meet the requirements of 35 USC 101.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 5-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent Application Publication No. 2017/0300627), in view of Radocchia et al. (U.S. Patent No. 10,210,527), in further view of Heider-Aviet (WO-2021/136696).
As to claim 1, Giordano et al. teaches a method performed by a system of a host organization (See Giordano et al., paragraphs 47-49, wherein Giordano discloses “to create a smart contract, a participant on the network may write source code for the program that they wish to deploy on the network. The source code may be compiled to executable code (e.g., byte code) and packaged in a transaction that is broadcasted across the distributed computing network”), the system having at least a processor and a memory therein to execute instructions, wherein the method comprises: 
operating a blockchain interface to a public blockchain (See Giordano et al., paragraphs 42, 57-58 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both”); 
displaying a GUI to a user prompting the user to create a new data privacy profile (See Giordano et al., Figure 6B and paragraphs 34, 42, 50, 57-58, 71 and 92, wherein Giordano teaches “submitting a medical report generated by an automated medical device {GUI} to a patient's medical profile {privacy profile} in a distributed medical records management network”);   
receiving configuration input from the user at the GUI to generate the data privacy profile for the user (See Giordano et al., Figure 6B and paragraphs 34, 42, 50, 71, 78 and 92, wherein Giordano teaches “submitting a medical report generated by an automated medical device {GUI} to a patient's medical profile {privacy profile} in a distributed medical records management network”); 
receiving account input at the GUI from the user specifying a plurality of web-accessible accounts (See Giordano et al., paragraphs 52-56 and 62-65, wherein Giordano teaches “both users (participants in the network) and smart contracts can have identities (e.g., an account) in the network. An account may have an address in the network that uniquely identifies the user or smart contract associated with the account. An account address may be used by actors in the network to send transactions to the account”); 
retrieving profile data from the plurality of web-accessible accounts by authenticating with the plurality of web-accessible accounts and populating the retrieved profile data into the user's newly generated data privacy profile stored at the host organization (See Giordano et al., paragraphs 52-56 and 62-65, wherein Giordano teaches “both users (participants in the network) and smart contracts can have identities (e.g., an account) in the network. An account may have an address in the network that uniquely identifies the user or smart contract associated with the account. An account address may be used by actors in the network to send transactions to the account. For example, a user account may identify one or more smart contracts that are owned by a given user. In order for the user to create a new smart contract for himself or herself, the user may call another smart contract (e.g., a factory contract) on the network that specifically configured to create new smart contracts for users”).  
Giordano et al. teaches using a blockchain to create a user profile.  Giordano et al., however, does not explicitly teach issuing a unique SOLID compliant tag to the user and associating the tag with the user's newly generated data privacy profile; displaying the GUI to the user prompting the user to configure the unique SOLID compliant tag with private and public designations for portions of the user's data privacy profile; and transacting the unique SOLID compliant tag for the user onto the public blockchain, wherein the user's private designated portions of the user's data privacy profile remain inaccessible to all requestors.
Radocchia et al. teaches open registry for identity of things including social record feature (See abstract), in which he teaches issuing a unique compliant tag to the user and associating the tag with the user's newly generated data privacy profile (See Radocchia et al., column 2, line 12-column 3, line 3, wherein Radocchia discloses “one or more identity tags each coupled to one of the items, the identity tags each storing a private key and a unique identifier and configured to enable the unique identifier to be wirelessly read but prevent the private key from being read from the tag” and column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”); 
displaying the GUI to the user prompting the user to configure the unique compliant tag with private and public designations for portions of the user's data privacy profile (See Radocchia et al., column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”); and 
transacting the unique compliant tag for the user onto the public blockchain, wherein the user's private designated portions of the user's data privacy profile remain inaccessible to all requestors (See Radocchia et al., Figures 2A-C; Also see column 7, line 52-column 8, line 35, wherein Radocchia discloses “all embodiments of the tags 103 provide the benefit of ensuring that the identification and authentication data stored on the tags 103 are securely coupled to the proper item 102 for authentication/ identification purposes or that tampering with the tags 103 and/or item 102 is easily determined.” Also see column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”).
Giordano et al. and Radocchia et al. are from the analogous art of methods and systems that use blockchain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. and Radocchia et al. to have combined Giordano et al. and Radocchia et al.. The motivation to combine Giordano et al. and Radocchia et al. is to provide a method and system to identify, authenticate and track using tags (See Radocchia et al., column 1, lines 40-44). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. and Radocchia et al..
Giordano et al. as modified, teaches using a blockchain to create a user profile and unique compliant tag with private and public designations.  Giordano et al., as modified, however, does not explicitly teach SOLID.
Heider-Aviet teaches dynamic network roaming (See abstract), in which he teaches SOLID (See Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”).
 Giordano et al. as modified and Heider-Aviet are from the analogous art of a blockchain system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. as modified and Heider-Aviet to have combined Giordano et al. as modified and Heider-Aviet. The motivation to combine Giordano et al. as modified and Heider-Aviet is to provide an improved method and system for management of a transfer of network service for user equipment in a mobile telecommunication network (See Heider-Aviet, page 3, paragraph 2, lines 10-13). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. as modified and Heider-Aviet.

As to claims 5 and 14, Giordano et al. as modified, teaches storing the user's data privacy profile within a database system of the host organization (See Giordano et al., Figure 6B and paragraphs 34, 42, 50, 57-58, 71 and 92, wherein Giordano teaches “submitting a medical report generated by an automated medical device {GUI} to a patient's medical profile {privacy profile} in a distributed medical records management network”); writing a link onto the public blockchain within the user's unique SOLID compliant tag referencing the user's data privacy profile as stored within the database of the host organization (See Radocchia et al., Figures 2A-C; Also see column 7, line 52-column 8, line 35, wherein Radocchia discloses “all embodiments of the tags 103 provide the benefit of ensuring that the identification and authentication data stored on the tags 103 are securely coupled to the proper item 102 for authentication/ identification purposes or that tampering with the tags 103 and/or item 102 is easily determined.” Also see column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled;” Also see Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”); and wherein the method further comprises the host organization (i) receiving a request by an organization to access a portion of the user's data privacy profile (See Giordano et al., paragraphs 42, 57-58 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both”), (ii) checking the user's unique SOLID compliant tag on the blockchain to validate the request by the organization (See Radocchia et al., Figures 2A-C; Also see column 7, line 52-column 8, line 35, wherein Radocchia discloses “all embodiments of the tags 103 provide the benefit of ensuring that the identification and authentication data stored on the tags 103 are securely coupled to the proper item 102 for authentication/ identification purposes or that tampering with the tags 103 and/or item 102 is easily determined.” Also see column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled;” Also see Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”), (iii) retrieving the requested portion of the user's data privacy profile as stored within the database of the host organization pursuant to successfully verifying the user has granted consent to share to the organization (See Giordano et al., paragraph 27, wherein Giordano discloses “ In some implementations, rights manager mart contracts on a distributed healthcare records network can reduce the occurrences of false transaction on the network by validating network calls before they calls are fully performed;” Also see paragraphs 49-50 and 59-53, wherein Giordano discloses “The patient's smart contract may include, in some instances, program code for adding records to the patient's medical history, removing records, amending records, and for granting permission to others to access the patient's records”), and (iv) returning the requested portion of the user's data privacy profile to the organization  (See Giordano et al., Figure 4 and paragraphs 49-50, 59-53 and 78-81, wherein Giordano discloses “smart contracts may be linked to a user having a strong identity in the real world and may be called by users to invoke a medical record management event such as adding a medical record to a patient's medical history or granting permissions to one or more users to access records in the patient's medical history” and “Each record generated by the physician 402, or an agent of the physician 402, can be uploaded to a storage system that makes medical records available to authorized users. Initially, the medical records may be accessible only by the physician 402 until the physician 402 delegates access to other users, such as the patient 412. In some implementations, the storage system can be a distributed filesystem for peer-to-peer sharing of medical records between authorized users”).    

As to claim 6, Giordano et al. as modified, teaches receiving sharing consent from the user to share a portion of the user's private designated portion of the user's privacy data profile with an organization other than the host organization  (See Giordano et al., paragraph 27, wherein Giordano discloses “ In some implementations, rights manager mart contracts on a distributed healthcare records network can reduce the occurrences of false transaction on the network by validating network calls before they calls are fully performed;” Also see paragraphs 49-50 and 59-53, wherein Giordano discloses “The patient's smart contract may include, in some instances, program code for adding records to the patient's medical history, removing records, amending records, and for granting permission to others to access the patient's records”); writing the user's sharing consent onto the public blockchain within the user's unique SOLID compliant tag  (See Giordano et al., paragraph 27, wherein Giordano discloses “ In some implementations, rights manager mart contracts on a distributed healthcare records network can reduce the occurrences of false transaction on the network by validating network calls before they calls are fully performed;” Also see paragraphs 49-50 and 59-53, wherein Giordano discloses “The patient's smart contract may include, in some instances, program code for adding records to the patient's medical history, removing records, amending records, and for granting permission to others to access the patient's records;” Also see Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”).  
  
As to claim 7, Giordano et al. as modified, teaches adding the organization's node to a user-specific community sidechain of the blockchain (See Giordano et al., Figure 4 and paragraphs 49-50, 59-53 and 78-81, wherein Giordano discloses “smart contracts may be linked to a user having a strong identity in the real world and may be called by users to invoke a medical record management event such as adding a medical record to a patient's medical history or granting permissions to one or more users to access records in the patient's medical history” and “Each record generated by the physician 402, or an agent of the physician 402, can be uploaded to a storage system that makes medical records available to authorized users. Initially, the medical records may be accessible only by the physician 402 until the physician 402 delegates access to other users, such as the patient 412. In some implementations, the storage system can be a distributed filesystem for peer-to-peer sharing of medical records between authorized users;” Also see Radocchia et al., column 2, line 12-column 3, line 3, wherein Radocchia discloses “one or more identity tags each coupled to one of the items, the identity tags each storing a private key and a unique identifier and configured to enable the unique identifier to be wirelessly read but prevent the private key from being read from the tag” and column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled;” Also see Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”); and Claims- 181 - Attorney Docket No.: 37633.6334 (A4355US)wherein the presence of the organization's node within the user-specific community sidechain grants access permissions to the organization to read the user's private data from the protected portion of the user's data privacy profile in accordance with the consent granted and written to the blockchain within the user's unique SOLID compliant tag (See Giordano et al., Figure 4 and paragraphs 49-50, 59-53 and 78-81, wherein Giordano discloses “smart contracts may be linked to a user having a strong identity in the real world and may be called by users to invoke a medical record management event such as adding a medical record to a patient's medical history or granting permissions to one or more users to access records in the patient's medical history” and “Each record generated by the physician 402, or an agent of the physician 402, can be uploaded to a storage system that makes medical records available to authorized users. Initially, the medical records may be accessible only by the physician 402 until the physician 402 delegates access to other users, such as the patient 412. In some implementations, the storage system can be a distributed filesystem for peer-to-peer sharing of medical records between authorized users;” Also see Radocchia et al., column 2, line 12-column 3, line 3, wherein Radocchia discloses “one or more identity tags each coupled to one of the items, the identity tags each storing a private key and a unique identifier and configured to enable the unique identifier to be wirelessly read but prevent the private key from being read from the tag” and column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled;” Also see Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”).  
  
As to claim 8, Giordano et al. as modified, teaches prompting the user via the GUI to grant access permission to an organization (See Giordano et al., Figure 6B and paragraphs 34, 42, 50, 57-58, 71 and 92, wherein Giordano teaches “submitting a medical report generated by an automated medical device {GUI} to a patient's medical profile {privacy profile} in a distributed medical records management network”); receiving the consent from the user for the organization to access a protected portion of the user's data privacy profile; writing the consent onto the blockchain within the user's unique SOLID compliant tag stored on the blockchain; and allocating commerce rewards points from the organization to the user based on the consent being received from the user for the organization to access the protected portion of the user's data privacy profile (See Giordano et al., paragraph 27, wherein Giordano discloses “ In some implementations, rights manager mart contracts on a distributed healthcare records network can reduce the occurrences of false transaction on the network by validating network calls before they calls are fully performed;” Also see paragraphs 49-50 and 59-53, wherein Giordano discloses “The patient's smart contract may include, in some instances, program code for adding records to the patient's medical history, removing records, amending records, and for granting permission to others to access the patient's records;” Also see Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”).  

As to claim 9, Giordano et al. as modified, teaches operating the blockchain interface to the blockchain on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Giordano et al., paragraphs 52-56 and 62-65, wherein Giordano teaches “both users (participants in the network) and smart contracts can have identities (e.g., an account) in the network. An account may have an address in the network that uniquely identifies the user or smart contract associated with the account. An account address may be used by actors in the network to send transactions to the account. For example, a user account may identify one or more smart contracts that are owned by a given user. In order for the user to create a new smart contract for himself or herself, the user may call another smart contract (e.g., a factory contract) on the network that specifically configured to create new smart contracts for users”); receiving a request from a tenant of the host organization to access a portion of the user's data privacy profile (See Giordano et al., paragraphs 42, 57-58 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both”); checking the user's unique SOLID compliant tag on the blockchain to determine if the tenant has been granted consent by the user to access the portion requested from the user's data privacy profile (See Giordano et al., Figure 6B and paragraphs 34, 42, 50, 57-58, 71 and 92, wherein Giordano teaches “submitting a medical report generated by an automated medical device {GUI} to a patient's medical profile {privacy profile} in a distributed medical records management network”); retrieving the portion requested from the user's data privacy profile pursuant to the tenant having been granted consent from the user as represented by the user's unique SOLID compliant tag on the blockchain (See Giordano et al., Figure 6B and paragraphs 34, 42, 50, 71, 78 and 92, wherein Giordano teaches “submitting a medical report generated by an automated medical device {GUI} to a patient's medical profile {privacy profile} in a distributed medical records management network”); and returning the requested portion of the user's data privacy profile to the tenant (See Giordano et al., Figure 4 and paragraphs 49-50, 59-53 and 78-81, wherein Giordano discloses “smart contracts may be linked to a user having a strong identity in the real world and may be called by users to invoke a medical record management event such as adding a medical record to a patient's medical history or granting permissions to one or more users to access records in the patient's medical history” and “Each record generated by the physician 402, or an agent of the physician 402, can be uploaded to a storage system that makes medical records available to authorized users. Initially, the medical records may be accessible only by the physician 402 until the physician 402 delegates access to other users, such as the patient 412. In some implementations, the storage system can be a distributed filesystem for peer-to-peer sharing of medical records between authorized users”).  
  
As to claim 10, Giordano et al. as modified, teaches receiving a request from a tenant of the host organization to access a portion of the user's data privacy profile (See Giordano et al., paragraphs 52-56 and 62-65, wherein Giordano teaches “both users (participants in the network) and smart contracts can have identities (e.g., an account) in the network. An account may have an address in the network that uniquely identifies the user or smart contract associated with the account. An account address may be used by actors in the network to send transactions to the account. For example, a user account may identify one or more smart contracts that are owned by a given user. In order for the user to create a new smart contract for himself or herself, the user may call another smart contract (e.g., a factory contract) on the network that specifically configured to create new smart contracts for users”); issuing a blockchain transaction read request to the public blockchain specifying the user's unique SOLID compliant tag; Claims- 182 - Attorney Docket No.: 37633.6334 (A4355US)wherein the blockchain transaction read request specifies a transaction type specific to validating consent from SOLID compliant tags stored on the blockchain  (See Radocchia et al., column 2, line 12-column 3, line 3, wherein Radocchia discloses “one or more identity tags each coupled to one of the items, the identity tags each storing a private key and a unique identifier and configured to enable the unique identifier to be wirelessly read but prevent the private key from being read from the tag” and column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”); and wherein the blockchain transaction read request triggers the execution of a smart contract at the blockchain based on the transaction type, wherein execution of the smart contract performs a validation routine based on the user's unique SOLID compliant tag specified and the tenant having originated the request to determine if the tenant has been granted consent by the user to access the portion of the user's data privacy profile requested (See Radocchia et al., column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”).    
 
As to claim 11, Giordano et al. teaches a non-transitory computer-readable storage media having instructions stored thereupon that, when executed by a processor of a system at a host organization (See Giordano et al., paragraphs 47-49, wherein Giordano discloses “to create a smart contract, a participant on the network may write source code for the program that they wish to deploy on the network. The source code may be compiled to executable code (e.g., byte code) and packaged in a transaction that is broadcasted across the distributed computing network”), the instructions cause the system to perform operations including: 
operating a blockchain interface to a public blockchain (See Giordano et al., paragraphs 42, 57-58 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both”); 
displaying a GUI to a user prompting the user to create a new data privacy profile (See Giordano et al., Figure 6B and paragraphs 34, 42, 50, 57-58, 71 and 92, wherein Giordano teaches “submitting a medical report generated by an automated medical device {GUI} to a patient's medical profile {privacy profile} in a distributed medical records management network”);   
receiving configuration input from the user at the GUI to generate the data privacy profile for the user (See Giordano et al., Figure 6B and paragraphs 34, 42, 50, 71, 78 and 92, wherein Giordano teaches “submitting a medical report generated by an automated medical device {GUI} to a patient's medical profile {privacy profile} in a distributed medical records management network”); 
receiving account input at the GUI from the user specifying a plurality of web-accessible accounts (See Giordano et al., paragraphs 52-56 and 62-65, wherein Giordano teaches “both users (participants in the network) and smart contracts can have identities (e.g., an account) in the network. An account may have an address in the network that uniquely identifies the user or smart contract associated with the account. An account address may be used by actors in the network to send transactions to the account”);
 retrieving profile data from the plurality of web-accessible accounts by authenticating with the plurality of web-accessible accounts and populating the retrieved profile data into the user's newly generated data privacy profile stored at the host organization (See Giordano et al., paragraphs 52-56 and 62-65, wherein Giordano teaches “both users (participants in the network) and smart contracts can have identities (e.g., an account) in the network. An account may have an address in the network that uniquely identifies the user or smart contract associated with the account. An account address may be used by actors in the network to send transactions to the account. For example, a user account may identify one or more smart contracts that are owned by a given user. In order for the user to create a new smart contract for himself or herself, the user may call another smart contract (e.g., a factory contract) on the network that specifically configured to create new smart contracts for users”).  
Giordano et al. teaches using a blockchain to create a user profile.  Giordano et al., however, does not explicitly teach issuing a unique SOLID compliant tag to the user and associating the tag with the user's newly generated data privacy profile; displaying the GUI to the user prompting the user to configure the unique SOLID compliant tag with private and public designations for portions of the user's data privacy profile; and transacting the unique SOLID compliant tag for the user onto the public blockchain, wherein the user's private designated portions of the user's data privacy profile remain inaccessible to all requestors.
Radocchia et al. teaches open registry for identity of things including social record feature (See abstract), in which he teaches issuing a unique compliant tag to the user and associating the tag with the user's newly generated data privacy profile (See Radocchia et al., column 2, line 12-column 3, line 3, wherein Radocchia discloses “one or more identity tags each coupled to one of the items, the identity tags each storing a private key and a unique identifier and configured to enable the unique identifier to be wirelessly read but prevent the private key from being read from the tag” and column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”); 
displaying the GUI to the user prompting the user to configure the unique compliant tag with private and public designations for portions of the user's data privacy profile (See Radocchia et al., column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”); and 
transacting the unique compliant tag for the user onto the public blockchain, wherein the user's private designated portions of the user's data privacy profile remain inaccessible to all requestors (See Radocchia et al., Figures 2A-C; Also see column 7, line 52-column 8, line 35, wherein Radocchia discloses “all embodiments of the tags 103 provide the benefit of ensuring that the identification and authentication data stored on the tags 103 are securely coupled to the proper item 102 for authentication/ identification purposes or that tampering with the tags 103 and/or item 102 is easily determined.” Also see column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”).
Giordano et al. and Radocchia et al. are from the analogous art of methods and systems that use blockchain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. and Radocchia et al. to have combined Giordano et al. and Radocchia et al.. The motivation to combine Giordano et al. and Radocchia et al. is to provide a method and system to identify, authenticate and track using tags (See Radocchia et al., column 1, lines 40-44). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. and Radocchia et al..
Giordano et al. as modified, teaches using a blockchain to create a user profile and unique compliant tag with private and public designations.  Giordano et al., as modified, however, does not explicitly teach SOLID.
Heider-Aviet teaches dynamic network roaming (See abstract), in which he teaches SOLID (See Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”).
 Giordano et al. as modified and Heider-Aviet are from the analogous art of a blockchain system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. as modified and Heider-Aviet to have combined Giordano et al. as modified and Heider-Aviet. The motivation to combine Giordano et al. as modified and Heider-Aviet is to provide an improved method and system for management of a transfer of network service for user equipment in a mobile telecommunication network (See Heider-Aviet, page 3, paragraph 2, lines 10-13). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. as modified and Heider-Aviet.

As to claim 12 and 18, Giordano et al. as modified, teaches generating an IPFS profile for the user using the unique SOLID compliant tag for the user; storing the user's data privacy profile into the IPFS profile; Claims- 183 - Attorney Docket No.: 37633.6334 (A4355US)writing a link onto the public blockchain within the user's unique SOLID compliant tag referencing the IPFS profile within which the user's data privacy profile is stored; receiving a request from the organization to access the user's private data from the blockchain; validating the organization has been granted consent by the user by reading the consent from the user's unique SOLID compliant tag  (See Radocchia et al., column 2, line 12-column 3, line 3, wherein Radocchia discloses “one or more identity tags each coupled to one of the items, the identity tags each storing a private key and a unique identifier and configured to enable the unique identifier to be wirelessly read but prevent the private key from being read from the tag” and column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”); and sharing the user's private data from the blockchain with the organization (See Giordano et al., Figure 4 and paragraphs 49-50, 59-53 and 78-81, wherein Giordano discloses “smart contracts may be linked to a user having a strong identity in the real world and may be called by users to invoke a medical record management event such as adding a medical record to a patient's medical history or granting permissions to one or more users to access records in the patient's medical history” and “Each record generated by the physician 402, or an agent of the physician 402, can be uploaded to a storage system that makes medical records available to authorized users. Initially, the medical records may be accessible only by the physician 402 until the physician 402 delegates access to other users, such as the patient 412. In some implementations, the storage system can be a distributed filesystem for peer-to-peer sharing of medical records between authorized users”).  

As to claim 13 and 19, Giordano et al. as modified, teaches encrypting the user's data privacy profile to generate an encrypted data privacy profile for the user (See Radocchia et al., column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”); writing the encrypted data privacy profile for the user onto the public blockchain (See Giordano et al., paragraphs 42, 57-58 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both”); writing a link onto the public blockchain within the user's unique SOLID compliant tag referencing the encrypted data privacy profile for the user on the public blockchain (See Radocchia et al., column 2, line 12-column 3, line 3, wherein Radocchia discloses “one or more identity tags each coupled to one of the items, the identity tags each storing a private key and a unique identifier and configured to enable the unique identifier to be wirelessly read but prevent the private key from being read from the tag” and column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled;” Also see Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”); and wherein the method further comprises the host organization returning an encryption key to a requestor to decrypt the encrypted data privacy profile for the user responsive to the requestor having been granted consent by the user to access information from the user's data privacy profile (See Giordano et al., paragraphs 42, 57-58 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both;” Also see Radocchia et al., column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”).     


As to claims 15 and 20, Giordano et al. as modified, teaches receiving sharing consent from the user to share a portion of the user's private designated portion of the user's privacy data profile with an organization other than the host organization (See Giordano et al., paragraphs 42, 57-58 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both”); writing the user's sharing consent onto the public blockchain within the user's unique SOLID compliant tag (See Radocchia et al., column 2, line 12-column 3, line 3, wherein Radocchia discloses “one or more identity tags each coupled to one of the items, the identity tags each storing a private key and a unique identifier and configured to enable the unique identifier to be wirelessly read but prevent the private key from being read from the tag” and column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled;” Also see Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”); adding the organization's node to a user-specific community sidechain of the blockchain (See Giordano et al., Figure 4 and paragraphs 49-50, 59-53 and 78-81, wherein Giordano discloses “smart contracts may be linked to a user having a strong identity in the real world and may be called by users to invoke a medical record management event such as adding a medical record to a patient's medical history or granting permissions to one or more users to access records in the patient's medical history” and “Each record generated by the physician 402, or an agent of the physician 402, can be uploaded to a storage system that makes medical records available to authorized users. Initially, the medical records may be accessible only by the physician 402 until the physician 402 delegates access to other users, such as the patient 412. In some implementations, the storage system can be a distributed filesystem for peer-to-peer sharing of medical records between authorized users;” Also see Radocchia et al., column 2, line 12-column 3, line 3, wherein Radocchia discloses “one or more identity tags each coupled to one of the items, the identity tags each storing a private key and a unique identifier and configured to enable the unique identifier to be wirelessly read but prevent the private key from being read from the tag” and column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled;” Also see Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”); and wherein the presence of the organization's node within the user-specific community sidechain grants access permissions to the organization to read the user's private data from the protected portion of the user's data privacy profile in accordance with the consent granted and written to the blockchain within the user's unique SOLID compliant tag  (See Giordano et al., paragraph 27, wherein Giordano discloses “ In some implementations, rights manager mart contracts on a distributed healthcare records network can reduce the occurrences of false transaction on the network by validating network calls before they calls are fully performed;” Also see paragraphs 49-50 and 59-53, wherein Giordano discloses “The patient's smart contract may include, in some instances, program code for adding records to the patient's medical history, removing records, amending records, and for granting permission to others to access the patient's records;” Also see Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches;” Also see Radocchia et al., column 2, line 12-column 3, line 3, wherein Radocchia discloses “one or more identity tags each coupled to one of the items, the identity tags each storing a private key and a unique identifier and configured to enable the unique identifier to be wirelessly read but prevent the private key from being read from the tag” and column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”).  

As to claim 17, Giordano et al. as modified, teaches a system to execute at a host organization, wherein the system comprises: a memory to store instructions; a processor to execute instructions; wherein the system is configurable to execute the instructions via the processor  (See Giordano et al., paragraphs 47-49, wherein Giordano discloses “to create a smart contract, a participant on the network may write source code for the program that they wish to deploy on the network. The source code may be compiled to executable code (e.g., byte code) and packaged in a transaction that is broadcasted across the distributed computing network”), to carry out operations including: 
operating a blockchain interface to a public blockchain (See Giordano et al., paragraphs 42, 57-58 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both”); 
displaying a GUI to a user prompting the user to create a new data privacy profile (See Giordano et al., Figure 6B and paragraphs 34, 42, 50, 57-58, 71 and 92, wherein Giordano teaches “submitting a medical report generated by an automated medical device {GUI} to a patient's medical profile {privacy profile} in a distributed medical records management network”);    
receiving configuration input from the user at the GUI to generate the data privacy profile for the user (See Giordano et al., Figure 6B and paragraphs 34, 42, 50, 71, 78 and 92, wherein Giordano teaches “submitting a medical report generated by an automated medical device {GUI} to a patient's medical profile {privacy profile} in a distributed medical records management network”); 
receiving account input at the GUI from the user specifying a plurality of web-accessible accounts (See Giordano et al., paragraphs 52-56 and 62-65, wherein Giordano teaches “both users (participants in the network) and smart contracts can have identities (e.g., an account) in the network. An account may have an address in the network that uniquely identifies the user or smart contract associated with the account. An account address may be used by actors in the network to send transactions to the account”); 
retrieving profile data from the plurality of web-accessible accounts by authenticating with the plurality of web-accessible accounts and populating the retrieved profile data into the user's newly generated data privacy profile stored at the host organization (See Giordano et al., paragraphs 52-56 and 62-65, wherein Giordano teaches “both users (participants in the network) and smart contracts can have identities (e.g., an account) in the network. An account may have an address in the network that uniquely identifies the user or smart contract associated with the account. An account address may be used by actors in the network to send transactions to the account. For example, a user account may identify one or more smart contracts that are owned by a given user. In order for the user to create a new smart contract for himself or herself, the user may call another smart contract (e.g., a factory contract) on the network that specifically configured to create new smart contracts for users”).  
Giordano et al. teaches using a blockchain to create a user profile.  Giordano et al., however, does not explicitly teach issuing a unique SOLID compliant tag to the user and associating the tag with the user's newly Claims- 185 - Attorney Docket No.: 37633.6334 (A4355US)generated data privacy profile; displaying the GUI to the user prompting the user to configure the unique SOLID compliant tag with private and public designations for portions of the user's data privacy profile; and transacting the unique SOLID compliant tag for the user onto the public blockchain, wherein the user's private designated portions of the user's data privacy profile remain inaccessible to all requestors.
Radocchia et al. teaches open registry for identity of things including social record feature (See abstract), in which he teaches issuing a unique compliant tag to the user and associating the tag with the user's newly generated data privacy profile (See Radocchia et al., column 2, line 12-column 3, line 3, wherein Radocchia discloses “one or more identity tags each coupled to one of the items, the identity tags each storing a private key and a unique identifier and configured to enable the unique identifier to be wirelessly read but prevent the private key from being read from the tag” and column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”); 
displaying the GUI to the user prompting the user to configure the unique compliant tag with private and public designations for portions of the user's data privacy profile (See Radocchia et al., column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”); and 
transacting the unique compliant tag for the user onto the public blockchain, wherein the user's private designated portions of the user's data privacy profile remain inaccessible to all requestors (See Radocchia et al., Figures 2A-C; Also see column 7, line 52-column 8, line 35, wherein Radocchia discloses “all embodiments of the tags 103 provide the benefit of ensuring that the identification and authentication data stored on the tags 103 are securely coupled to the proper item 102 for authentication/ identification purposes or that tampering with the tags 103 and/or item 102 is easily determined.” Also see column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”).
Giordano et al. and Radocchia et al. are from the analogous art of methods and systems that use blockchain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. and Radocchia et al. to have combined Giordano et al. and Radocchia et al.. The motivation to combine Giordano et al. and Radocchia et al. is to provide a method and system to identify, authenticate and track using tags (See Radocchia et al., column 1, lines 40-44). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. and Radocchia et al..
Giordano et al. as modified, teaches using a blockchain to create a user profile and unique compliant tag with private and public designations.  Giordano et al., as modified, however, does not explicitly teach SOLID.
Heider-Aviet teaches dynamic network roaming (See abstract), in which he teaches SOLID (See Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”).
 Giordano et al. as modified and Heider-Aviet are from the analogous art of a blockchain system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. as modified and Heider-Aviet to have combined Giordano et al. as modified and Heider-Aviet. The motivation to combine Giordano et al. as modified and Heider-Aviet is to provide an improved method and system for management of a transfer of network service for user equipment in a mobile telecommunication network (See Heider-Aviet, page 3, paragraph 2, lines 10-13). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. as modified and Heider-Aviet.

10.	Claims 2-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent Application Publication No. 2017/0300627), in view of Radocchia et al. (U.S. Patent No. 10,210,527), in further view of Heider-Aviet (WO-2021/136696), in further view of Alessi et al. (NPL- Maker users own their data: a decentralized personal data store prototype based on Ethereum and IPFS.
As to claim 2, Giordano et al. as modified, teaches SOLID (See Heider-Aviet, page 18, paragraph 2, lines 6-9, wherein Heider-Aviet discloses “‘Social linked data’ and SOLID approaches”). Giordano et al. as modified however, does not explicitly teach generating an IPFS profile for the user using the unique SOLID compliant tag for the user; storing the user's data privacy profile into the IPFS profile; and writing a link onto the public blockchain within the user's unique SOLID compliant tag referencing the IPFS profile within which the user's data privacy profile is stored.
Alessi et al. teaches Maker users own their data: a decentralized personal data store prototype based on Ethereum and IPFS (See abstract), in which he teaches generating an IPFS profile for the user using the unique SOLID compliant tag for the user (See Alessi et al., Section III. “A. The user profile schema”, wherein Alessi discloses “The structure is divided into two public and private blocks, useful for the service that will implement the user identity to manage the privacy of information. In the public section are present all the attributes with a level of public privacy. In the private section, there is the list of all attributes with a private privacy level. The level of privacy is of fundamental importance because it defines whether to make information visible to external services (public) or visible only to the owner (private). The attributes in the private section will be encrypted and visible only to the user who owns the profile;” Also see Section “V. Conclusions and Future Work,” wherein Alessi discloses “Privacy has been enhanced by taking advantage of two different pairs of keys: a special public/private encryption keys offered by Ethereum platform, plus a symmetric key to encrypt IPFS profile, when users decide to set private some of their data”); storing the user's data privacy profile into the IPFS profile (See Alessi et al., Section “II. Motivation,” wherein Alessi discloses “A Personal Data Store (PDS); Also see Section III. “A. The user profile schema”, wherein Alessi discloses “The structure is divided into two public and private blocks, useful for the service that will implement the user identity to manage the privacy of information. In the public section are present all the attributes with a level of public privacy. In the private section, there is the list of all attributes with a private privacy level. The level of privacy is of fundamental importance because it defines whether to make information visible to external services (public) or visible only to the owner (private). The attributes in the private section will be encrypted and visible only to the user who owns the profile”); and writing a link onto the public blockchain within the user's unique SOLID compliant tag referencing the IPFS profile within which the user's data privacy profile is stored (See Alessi et al., Section “V. Conclusions and Future Work,” wherein Alessi discloses “Privacy has been enhanced by taking advantage of two different pairs of keys: a special public/private encryption keys offered by Ethereum platform, plus a symmetric key to encrypt IPFS profile, when users decide to set private some of their data”).
Giordano et al. as modified and Alessi et al. are from the analogous art of blockchain technology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. as modified and Alessi et al.  to have combined Giordano et al. as modified and Alessi et al.. The motivation to combine Giordano et al. as modified and Alessi et al.  is to provide a Personal Data Store (PDS), which takes advantage of distributed technologies, which may cut out central authorities, thus overcoming trust issues, and at the same time, leveraging those pervasive properties that distributed technologies offer (See Alessi et al., Section “I. Introduction”). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. as modified and Alessi et al..

As to claims 3 and 18, Giordano et al. as modified, teaches receiving a request from the organization to access the user's private data from the blockchain (See Radocchia et al., column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”); validating the organization has been granted consent by the user by reading the consent from the Claims- 180 - Attorney Docket No.: 37633.6334 (A4355US)user's unique SOLID compliant tag (See Giordano et al., paragraphs 52-56, 62-65 and 74-77, wherein Giordano teaches “both users (participants in the network) and smart contracts can have identities (e.g., an account) in the network. An account may have an address in the network that uniquely identifies the user or smart contract associated with the account” and “The nodes may then validate new entries to the ledger and reach consensus for adding new blocks of transactions to the ledger in a coordinated manner”.  Also see Radocchia et al., column 8, line 36-column 9, line 38, wherein Radocchia discloses “the unique identifier is able to be read by a reader 105 and/or otherwise transmitted from the tag 103 to one or more of the devices 104 when requested by the devices 104. The private key {tag} is an encryption key that is associated with a corresponding public key. In other words, the public key and private keys are related such that data encrypted with the public key are only able to be decrypted using the private key and digital signatures generated by the private key are only able to be validated using the public key. As a result, as described in detail below, the private key of each of the tags 103 is able to be used to authenticate the item 102 to which the tag 103 is coupled”); and sharing the user's private data from the blockchain with the organization (See Giordano et al., paragraphs 42, 57-58 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both”).    

As to claims 4 and 19, Giordano et al. as modified, teaches encrypting the user's data privacy profile to generate an encrypted data privacy profile for the user (See Giordano et al., Figure 6B and paragraphs 34, 42, 50, 57-58, 71 and 92, wherein Giordano teaches “submitting a medical report generated by an automated medical device {GUI} to a patient's medical profile {privacy profile} in a distributed medical records management network;” Also see Alessi et al., Section III. “A. The user profile schema”, wherein Alessi discloses “The structure is divided into two public and private blocks, useful for the service that will implement the user identity to manage the privacy of information. In the public section are present all the attributes with a level of public privacy. In the private section, there is the list of all attributes with a private privacy level. The level of privacy is of fundamental importance because it defines whether to make information visible to external services (public) or visible only to the owner (private). The attributes in the private section will be encrypted and visible only to the user who owns the profile;” Also see Section “V. Conclusions and Future Work,” wherein Alessi discloses “Privacy has been enhanced by taking advantage of two different pairs of keys: a special public/private encryption keys offered by Ethereum platform, plus a symmetric key to encrypt IPFS profile, when users decide to set private some of their data”); writing the encrypted data privacy profile for the user onto the public blockchain (See Alessi et al., Section “II. Motivation,” wherein Alessi discloses “A Personal Data Store (PDS); Also see Section III. “A. The user profile schema”, wherein Alessi discloses “The structure is divided into two public and private blocks, useful for the service that will implement the user identity to manage the privacy of information. In the public section are present all the attributes with a level of public privacy. In the private section, there is the list of all attributes with a private privacy level. The level of privacy is of fundamental importance because it defines whether to make information visible to external services (public) or visible only to the owner (private). The attributes in the private section will be encrypted and visible only to the user who owns the profile”); writing a link onto the public blockchain within the user's unique SOLID compliant tag referencing the encrypted data privacy profile for the user on the public blockchain (See Alessi et al., Section “V. Conclusions and Future Work,” wherein Alessi discloses “Privacy has been enhanced by taking advantage of two different pairs of keys: a special public/private encryption keys offered by Ethereum platform, plus a symmetric key to encrypt IPFS profile, when users decide to set private some of their data”); and wherein the method further comprises the host organization returning an encryption key to a requestor to decrypt the encrypted data privacy profile for the user responsive to the requestor having been granted consent by the user to access information from the user's data privacy profile (See Giordano et al., Figure 6B and paragraphs 34, 42, 50, 57-58, 71 and 92, wherein Giordano teaches “submitting a medical report generated by an automated medical device {GUI} to a patient's medical profile {privacy profile} in a distributed medical records management network;” Also see Alessi et al., Section “II. Motivation,” wherein Alessi discloses “Data management level ensures safe and effective data control including permissions management mechanisms…The most common approach to data reliability management is to create a contract between the user and the data controller by ‘giving responsibility’ to the latter and making him/her aware of the fact if the required permissions are ignored… ‘the element that enables end users to have a significant interaction with service providers, regarding permissions and policies associated with the use of their personal data’”).  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6/16/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164